                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LANDMARK HEALTH, LLC,                               Case No. 18-cv-06911-JSW
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9                                                         Re: Dkt. No. 29
                                  10     FIRST MILE HEALTH, INC., et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 20, 2018, the Court issued an Order granting, in part, Plaintiff’s motion to

                                  14   seal its Complaint and certain documents submitted in support of its motion for a temporary

                                  15   restraining order. The Court also reserved ruling on portions of the motion to seal, and it granted

                                  16   Plaintiff until December 7, 2018, to file an additional declaration or declarations to support its

                                  17   motion to seal. Plaintiff has not filed any additional declarations. It also has not filed anything

                                  18   with the Court to suggest those portions of the documents can be filed in the public record, i.e.

                                  19   revised redacted versions of the documents. Out of an abundance of caution the Court will give

                                  20   Plaintiff one final opportunity to justify sealing these materials. Accordingly, the Court HEREBY

                                  21   ORDERS Plaintiff to show cause why the portions of the documents on which the Court reserved

                                  22   ruling should not be filed in the public record.

                                  23          Plaintiff shall file a response to this Order to Show Cause by December 17, 2018. If

                                  24   Plaintiff fails to respond to this Order to Show Cause, the Court shall order the following materials

                                  25   to be filed in the public record:

                                  26   Complaint: 4:9-13, 4:18-20, 4:22-23, 6:16, 7:14-16, 8:8-10, 8:27-9:3, 9:18-19, 9:19, 9:21, 9:28,

                                  27   10:2-3, 10:19, and Exhibits 2 and 3.

                                  28          Brief in Support of TRO: 4:2-3 and 4:4-5, 4:11-13, 6:1, 6:9, 7:8-10, 7:16-18, 8:7-8, 9:6-10,
                                   1   9:1, 10:2, 10:4, 10:13, 10:17-18, and 11:5.

                                   2          Mascarenhas Declaration: 4:4-17, 4:19, 4:20, 8:4-6, 8:11, 8:14, 8:20, 8:23, 8:26-28, and

                                   3   Exhibits D and E.

                                   4          Shook Declaration: 11:5, 11:7-8, Ex. 1 (with the exception of account numbers), Ex. 2, Ex.

                                   5   13 (in particular, the extent of the redactions), and Ex. 14.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 10, 2018

                                   8                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
